Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This action is in response to papers filed November 10, 2010.  Claims 1, 5-10, and 18 have been amended; claims 2-4, 11-17, cancelled; claims, 19-24, newly added.  Accordingly, claims 1, 5-10, and 18-24 are currently pending in the application and under consideration on the merit. 

Information Disclosure Statement
The Information Disclosure Statements filed 09/02/20 are in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statements are fully considered by the examiner. The foreign language references, are only considered to the extent where an English translation available or where the examiner understands that language. A signed copy of form 1449 is enclosed herewith. 

Withdrawn Claim Objection
The objections of claims 11-17 are hereby withdrawn in view of amendments dated 11/10/2020. 

Withdrawn Claim Rejection - 35 U.S.C. 102 or 103
The rejections of claims 1-3 and 5-17 under 35 U.S.C. 102 or 103 are hereby withdrawn in view of amendments dated 11/10/2020.  
Applicant’s amendments dated 11/10/2020 necessitate the new grounds of rejection set forth below.

Claim Rejection - 35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-10, and 18-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 1 is amended to recite “A compound represented by formula 2 below …” :

    PNG
    media_image1.png
    139
    261
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    182
    294
    media_image2.png
    Greyscale
.

It is unclear what is the name of the left formula, which is still in the dependent claim 5,   because description below the formula I has been cancelled. 


Claim Rejection - 35 U.S.C. 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-10, and 18-24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 5 is amended to the following (claim 5 is reproduced on next page for clarity), which is broader than claim 1 (R1=R2 =OMe).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 6-10, and 18-24 ultimately depends on claim 5, thus, they are included in the rejection. 
Appropriate action is required to clarify claim 1.

    PNG
    media_image3.png
    317
    642
    media_image3.png
    Greyscale
.  
Claims 5-10, and 18-24 depends on claim 1.  Theretically, priro art disclose the compounds would satisfy the limitations of dependent claims, which don’t need address separately.  However, in teh interest of compact prosecution, claims 5-10, and 18-24 are addressed in 103 rejection set forth below.  

Claim Rejection - 35 U.S.C. 102
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action. 
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ha et al (“Ha”, non-patent literature, Biol. Pharm. Bull.; vol. 36; No. 1; pp.  55–65, published January, 2013).
Ha is directed to Molecular Docking Studies of (1E,3E,5E)-1,6-Bis(substituted phenyl)-hexa-1,3,5-triene and 1,4-bis(substituted trans-styryl)benzene analogs as novel tyrosinase inhibitors (title).  Ha discloses synthetic routes to obtain these compounds (page 60), particularly compounds of 10 (m-dimethoxy isomer); 112 and 14 (m-dimethoxy isomers).  


Claim Rejection - 35 U.S.C. 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action. 

Claims 1, 5-10, and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al (“Ha”, non-patent literature, Biol. Pharm. Bull.; vol. 36; No. 1; pp.  55–65, published January, 2013) and in view of Monteiro et al (“Monteiro”, Indian J Dermatol. 2013 Mar-Apr; vol. 58, No. 2, 157).
Ha is directed to Molecular Docking Studies of (1E,3E,5E)-1,6-Bis(substituted phenyl)-hexa-1,3,5-triene and 1,4-bis(substituted trans-styryl)benzene analogs as novel tyrosinase inhibitors (title, the function of the instant claim 6).  Ha teaches hat several potent tyrosinase inhibitors in natural materials that have an even greater potency than kojic acid; biphenyl trienes, phenolic bis-trans-styrylbenzenes and polyfluorinated bisstyryl benzene display high binding affinities to β-amyloid plaques (read on the limitation of the instant claim 22).   Ha also teaches that the accumulation of β-amyloid plaques in brain parenchyma and neurofibrillary tangles in the neuron has been linked to Alzheimer’s disease (2nd paragraph of left-hand column on page 55, implying the limitation of pharmaceutical application in the instant claim 5).  Ha further teaches that compounds 4, 8 and 11 shows better tyrosinase inhibitory effects than kojic acid, the compounds with triene analogs have better tyrosinase inhibitory effect than the compounds with benzene analogs (abstract, read on teh limitation of the instant claim 6).
0.75% kojic acid cream in the treatment of facial melasma (title, read on the limitations of the instant claims 6-10, 19-20, 22, and 24; implying the limitation of the instant claim 18; falling within the claimed range in the instant claim 23).  
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose cream as taught by Monteiro as the particular the formulation of Ha.  A person of ordinary skill would have been motived to do so because cream containing skin whitening agents has been proven successfully tested.   Thus, in view of the teachings Ha and Monteiro, the person of ordinary skill in the art would have a reasonable expectation to be of success in choosing cream.  See MPEP 2143, part (I)(E).
Regarding the functions of inhibiting the expression of tyrosinase gene I claim 6, the expression of TRP 1 (tyrosinase-related protein 1) in claim 7, the expression of MITF in claim 8, and melanin synthesis in claim 9, these are considered properties of a compound or a chemical.  "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). (see MPEP 2112.02 (1I)).  In the absence of the USPTO to have at its disposal the tools or facilities deemed necessary to make physical determinations of this sort, Applicants have the burden to show that this, in fact, is not the case.
Regarding the applying step is performed 1 ~ 6 times a day in claim 21, it is common practice to apply a skin care product twice a day (morning and night). It would have been obvious to choose 1 ~ 6 times.

Response to Arguments Declaration
Applicant’s arguments filed 11/10/2020 have been considered to the extent that they might apply to the new grounds of rejection set forth above, but they are not found persuasive. 
Applicant argues that Oh et al. is a “disclosure made 1 year or less before the effective filing date of a claimed invention, and Oh et al. is not prior art against the present application
Although Oh is no longer a reference. Applicant is reminded that the effective filing date of the instant application is 09/05/19.  Additionally, there is no certified English translation of the priority document KR10-2028-0106614, which was filed 09/06/2018.  

CONCLUSION
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANZHI ZHANG whose telephone number is (571)272-3117.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YANZHI ZHANG/            Primary Examiner, Art Unit 1617